EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please cancel, without prejudice, claims 1, 4, 5, 6, 7, 8, 13, 14, 15, and 16.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in condition for allowance except for the presence of claims 1, 4, 5, 6, 7, 8, 13, 14, 15, and 16 directed to inventions non-elected without traverse.  Accordingly, claims 1, 4, 5, 6, 7, 8, 13, 14, 15, and 16 have been cancelled.  It is noted that claims 1, 4, 5, 6, 7, 8, 13, 14, 15, and 16 were not eligible for rejoinder under the practice outlined in MPEP § 821.04(B). 
The amendment of 26 October 2021 has been entered in full.  After entry of Applicant’s amendment and the Examiner’s Amendment discussed above, claims 1, 4-9, 13-20, 23, and 24 are canceled.  Claims 2, 3, 10-12, 21, 22, 25, and 26 are allowed.
Applicant’s amendments have overcome the rejections of record for claims 2, 3, 10-12, 21, and 22.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
29 December 2021